The parties shall include among the issues to be briefed: (1) whether a healthcare provider has an independent or derivative claim against a no-fault insurer for no-fault benefits; (2) whether a healthcare provider constitutes “some other person” within the meaning of the second sentence of MCL 500.3112; and (3) the extent to which a hearing is required by MCL 500.3112.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.